DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the invention of Group I (claims 1-2) in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that the prior art (Taghavi) does not disclose the special technical feature.  This is not found persuasive because the teachings of Taghavi teach the claimed method as demonstrated in the rejection below. Nevertheless, in view of Applicant’s amendments to the claims, no claims have been withdrawn.

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 has been considered by the examiner.

Deposit of Biological Materials for Patent Purposes
In an application where the invention required access to specific biological material, an applicant could show that the biological material is accessible because it is known and readily available to the public. The concepts of "known and readily available" are considered to reflect a level of public accessibility to a necessary component of an invention disclosure that is consistent with an ability to make and use the invention. To avoid the need for a deposit on this basis, the biological material must 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghavi et al. (US Patent Publication No. 2016/0186273 A1).

	In regard to claim 1, Taghavi et al. disclose a method of stimulating growth of a plant (e.g. benefiting plant growth and disease prevention and control) [Paragraph 0006], the method comprising: applying a biostimulant composition comprising a lipopeptide (e.g. fengycin) [Paragraph 0015] to a part of the plant [Abstract].

of Bacillus amyloliquefaciens [Paragraph 0058].

	In regard to claim 6, Taghavi et al a strain of Bacillus amyloliquefaciens identical to FZB42 strains [Paragraph 0134]

	In regard to claim 8, Taghavi et al. disclose at least one lipopeptide is selected from the group consisting of molecules belonging to the iturin family, the surfactin family and the fengycin family [Paragraph 0058].

	In regard to claim 10, Taghavi et al. teach a composition further comprising an adjuvant [Paragraph 0097].


	In regard to claims 12-13 and 16, Taghavi et al. disclose a method for obtaining the biostimulant composition by:
cultivating (e.g. culturing) a strain of Bacillus amyloliquefaciens.; and
harvesting a supernatant including lipopeptides from the cultivated strain [Paragraph 0058].

	In regard to claims 14-15, Taghavi et al. disclose applying the biostimulant composition to a seed of a plant [Paragraph 0012].

Claims 1-2, 5, 7, 9-11, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski et al. (US Patent Publication No. 2015/0037302 A1).

	In regard to claim 1, Bralkowski et al. disclose a method of stimulating growth of a plant [Paragraph 0065], the method comprising: applying a biostimulant composition comprising a lipopeptide (especially surfactin, lichenysin, iturin, fengycin or mixtures thereof) [Paragraph 0066] to a part of the plant (e.g. plant root) [Paragraph 0065].

In regard to claims 2 and 5, Bralkowski is directed to a method for producing biosurfactant (e.g. lipopeptide) from a biosurfactant-product microbe such as Bacillus amyloliquefaciens [Paragraph 0041]. The biosurfactant produced includes surfactin, lichenysin, iturin, fengycin and mixtures thereof [Paragraph 0046]. 

In regard to claims 7 and 9, Bralkowski et al. disclose the amount of biosurfacant present in amounts especially between 750 mg/L and 2,000 mg/L [Paragraph 0066]. Where Applicant interprets the value 20 mg/L as 0.002% in claim 7, the values disclosed by Bralkowski are in the range of 0.075 and 0.2%.

In regard to claim 10, Bralkowski et al. disclose a composition comprising an adjuvant (e.g. vinasse residue) [Paragraph 0067].

In regard to claim 11, Bralkowski et al. disclose a biostimulant composition further comprising comprises cells other than supernatant-producing cells (e.g. a bacterial population added to the broth as a symbiotic organism) [Paragraph 0065].

applying a biostimulant composition comprising a lipopeptide [Paragraph 0066] derived from a Bacillus sp. culture [Paragraph 0041] to a part of the plant [Paragraph 0065],
wherein the lipopeptide comprises especially surfactin, lichenysin, iturin, fengycin or mixtures thereof [Paragraph 0066], and
the method including extraction and isolation of the biosurfactant/lipopeptide from the culturing vessel [Paragraph 0060] and therefore it necessarily follows that the extraction and evaporation of the lipopeptides result in a composition free of Bacillus sp. cells.

	In regard to claim 19, Bralkowski et al. disclose lipopeptides isolated from a supernatant of the Bacillus sp. culture [Paragraph 0026, Claim 2].

	In regard to claim 20, Bralkowski et al. disclose a method of stimulating growth of a plant [Paragraph 0065], the method comprising: 
contacting a biostimulant composition comprising a lipopeptide (especially surfactin, lichenysin, iturin, fengycin or mixtures thereof) [Paragraph 0066] to a part of the plant (e.g. plant root) [Paragraph 0065], where the biosurfacant is present in amounts especially between 750 mg/L and 2 g/L [Paragraph 0066],
and wherein the Bralkowski composition’s lipopeptides are isolated from a supernatant of the Bacillus sp. culture [Paragraph 0026, Claim 2], the composition is interpreted as being free from Bacillus sp. cells and is therefore necessarily free from generating the lipopeptide in situ.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taghavi et al. (US Patent Publication No. 2016/0186273 A1) as applied to claim 1 above, and further in view of Bralkowski et al. (US Patent Publication No. 2015/0037302 A1).

	In regard to claims 7 and 9, Taghavi et al. disclose at least one lipopeptide is selected from the group consisting of molecules belonging to the iturin family, the surfactin family and the fengycin family, from Bacillus amyloliquefaciens supernatant (e.g. fermentation broth) [Paragraph 0058]. The reference does not explicitly disclose the concentration of these lipopeptides in the biostimulant composition.

	Bralkowski et al. is directed to a method for producing biosurfactant (e.g. lipopeptide) from a biosurfactant-product microbe such as Bacillus amyloliquefaciens [Paragraph 0041]. The biosurfactant .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bralkowski et al. (US Patent Publication No. 2015/0037302 A1) as applied to claim 17 above, and further in view of Bywater (US Patent Publication No. 20160100587 A1).

In regard to claim 18, the Bralkowski reference does not explicitly disclose applying cells of another species distinct from the Bacillus sp .from which the lipopeptide was isolated.

Bywater is directed to a composition and method for biostimulation [Abstract]. The biostimulant is a cell-free supernatant of a Bacillus microbial culture [Paragraph 0007]. Bywater discloses including beneficial yeast and fungi to the cell-free compositions [Paragraph 0171]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional yeast or fungi cells within Bralkowski’s isolated cell-free supernatant. One of ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 8, 2021